Case 2:19-bk-56885              Doc 694         Filed 12/30/19 Entered 12/31/19 07:54:09                            Desc Main
                                               Document      Page 1 of 2



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.

 IT IS SO ORDERED.




 Dated: December 30, 2019




                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

     In re:                                                          :
                                                                     :    Chapter 11
                                                                1
     MURRAY ENERGY HOLDINGS CO., et al.,                             :
                                                                     :    Case No. 19-56885 (JEH)
                                                                     :
                                                                     :    Judge John E. Hoffman
                                                                     :
                                                                     :    (Jointly Administered)
                         Debtors.                                    :


                  ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

 The Motion for Admission Pro Hac Vice filed by the attorney below is granted.

     Attorney Name                         Allison B. Selick
     Name of Law Firm                      Morrison & Foerster LLP
     Street Address                        250 West 55th Street
     City, State, and Zip Code             New York, NY 10019-9601
     Telephone Number                      (212) 336-4162
     Facsimile Number                      (212) 468-7900
     Email Address                         aselick@mofo.com
     State Bar Number                      New York # 5570866

 1Due to the large number of Debtors in these chapter 11 cases (“chapter 11 cases” or “cases”), for which joint administration has
 been granted, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
 herein. Such information may be obtained on the website of the Debtors’ claims and noticing agent at
 https://cases.primeclerk.com/MurrayEnergy. The location of Debtor Murray Energy Corporation’s principal place of business
 and the Debtors’ service address in these chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.
Case 2:19-bk-56885       Doc 694    Filed 12/30/19 Entered 12/31/19 07:54:09   Desc Main
                                   Document      Page 2 of 2




        This Order shall be served only on CM/ECF participants.

        SO ORDERED.


 Distribution List: Default List




                                               2
